Citation Nr: 1004026	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-13 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a waiver of recovery of overpayment of 
dependency and indemnity compensation benefits in the amount 
of $19,782.00.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1994 to 
February 2001.  The appellant was the Veteran's surviving 
spouse at the time of his death.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2008 decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office & Insurance Center (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In May 2001, the appellant was awarded dependency and 
indemnity compensation benefits for herself and her son.  The 
following facts are not in dispute.

In October 2005, the appellant called to inform VA that she 
had gotten married.  See VA Form 119, Report of Contact, 
dated October 5, 2005.  The person who spoke to the appellant 
responded, "Yes" to being asked, "Informed caller that 
information would be utilized for the purposes of calculating 
benefits."  The person also stated to "[p]lease take 
necessary action."

In November 2006, the appellant wrote to VA and stated that 
the purpose of the correspondence was to inform VA that she 
had gotten remarried last year but was still receiving 
dependency and indemnity compensation payments.  She noted 
that she had informed VA of her remarriage shortly after she 
was married.  She asked VA whether her son would continue to 
receive dependency and indemnity compensation benefits.  

In October 2007, VA informed the appellant that her 
dependency and indemnity compensation benefits had been 
terminated as of October 1, 2005, which had created an 
overpayment.  It noted that her son would continue to receive 
dependency and indemnity compensation under a separate award.  
In December 2007, the appellant requested a waiver, stating 
that she had informed VA of her remarriage and yet continued 
to receive benefits.  

In the January 2008 decision, the Committee on Waivers and 
Compromises (Committee) denied the waiver.  The appellant 
reiterated that she informed VA of her remarriage in a timely 
fashion and thought that the money she was receiving was for 
her son only.  She stated she felt she had done the "right 
thing" by submitting her information to VA.

The Committee considered only whether the overpayment should 
be waived.  The Board finds that the appellant's statements 
following notification that she had created an overpayment 
indicate that she also contested the validity of the debt.  
Such issue has not been considered by the Committee/agency of 
original jurisdiction.  In the analysis of a waiver of 
indebtedness, VA must examine, sequentially, two potential 
bases for relief: (1) validity of the debt, and (2) waiver of 
recovery of the debt.  Schaper v. Derwinski, 1 Vet. App. 430 
(1991).  Pursuant to these guidelines, the Board must defer a 
determination regarding waiver of recovery of the debt until 
the question of the validity of the debt has been resolved.  

Additionally, the Board notes that the Veteran informed VA of 
her remarriage four days after she was remarried.  The 
October 2005 Report of Contact noted that VA would use the 
information for the purposes of calculating benefits and that 
VA should take the "necessary action."  That action was not 
taken at that time.  The appellant then wrote to VA 
approximately one year later asking why she continued to 
receive dependency and indemnity compensation benefits.  VA 
did not respond to the appellant's letter until almost one 
year later, at which time, they terminated the dependency and 
indemnity compensation payments.  Thus, VA terminated the 
appellant's dependency and indemnity compensation payments 
two years after being notified that the appellant had gotten 
married.

The Board finds that the appellant's statements in the record 
that she informed VA promptly of her remarriage can also be 
construed as an assertion that the overpayment in question, 
if valid, resulted solely from administrative error on the 
part of VA in continuing to pay her dependency and indemnity 
compensation benefits.  Sole administrative error connotes 
that the appellant neither had knowledge of nor should have 
been aware of the erroneous award.  Further, neither the 
appellant's actions nor her failure to act must have 
contributed to payment pursuant to the erroneous award.  
38 U.S.C.A. § 5112(b)(9)(10) (West 2002); 38 C.F.R. § 
3.500(b)(2) (2009).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC/Committee on Waivers and 
Compromises should determine if the debt 
was valid.  

2.  If the debt is determined to be valid, 
the RO/AMC/Committee on Waivers and 
Compromises should then consider all of 
the evidence of record and adjudicate the 
issue of whether there was sole 
administrative error on the part of VA in 
the creation of the overpayment.  

3.  Following completion of the above, the 
RO/AMC/Committee on Waivers and 
Compromises should readjudicate the 
appellant's claim for a waiver of 
overpayment of dependency and indemnity 
compensation benefits.  The claims folder 
should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009). 

